1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                                  NO. 31,082

10 GILBERT FLOREZ,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
13 Lisa C. Schultz, District Judge

14   Gary King, Attorney General
15   Santa Fe, NM
16   Jacqueline R. Medina, Assistant Attorney General
17   Albuquerque, NM

18 for Appellee

19 Jacqueline L. Cooper, Acting Chief Public Defender
20 Santa Fe, NM

21 for Appellant

22                                 MEMORANDUM OPINION

23 VANZI, Judge.
1        Defendant appeals the dismissal of his de novo appeal in the district court. We

2 issued a notice of proposed summary disposition, in which we proposed to reverse the

3 dismissal. The State has filed a notice that it does not intend to oppose summary

4 reversal. Accordingly, for the reasons stated in our notice of proposed summary

5 disposition, we reverse and remand for further proceedings in the district court.

6        IT IS SO ORDERED.

7                                        __________________________________
8                                        LINDA M. VANZI, Judge

9 WE CONCUR:



10 _________________________________
11 CELIA FOY CASTILLO, Chief Judge



12 _________________________________
13 JAMES J. WECHSLER, Judge




                                            2